Case 18-02807        Doc 30     Filed 05/13/19     Entered 05/13/19 15:58:27          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 02807
         Brett David Burgess

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/31/2018.

         2) The plan was confirmed on 04/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/02/2018.

         5) The case was Dismissed on 11/13/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-02807             Doc 30          Filed 05/13/19    Entered 05/13/19 15:58:27               Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $3,312.17
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                            $3,312.17


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $461.19
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                               $149.09
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $610.28

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim          Claim        Principal      Int.
 Name                                         Class   Scheduled      Asserted       Allowed         Paid         Paid
 American InfoSource LP                   Unsecured           0.00      1,329.25       1,329.25           0.00       0.00
 Capital One Auto Finance                 Secured       21,022.00     21,245.44      21,245.44       2,296.81     405.08
 Choice Recovery                          Unsecured         175.00           NA             NA            0.00       0.00
 Choice Recovery                          Unsecured      2,256.00            NA             NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured      1,600.00       1,776.07       1,776.07           0.00       0.00
 Comcast                                  Unsecured         336.00           NA             NA            0.00       0.00
 DISH Network                             Unsecured         460.00           NA             NA            0.00       0.00
 Fifth Third Bank                         Unsecured         900.00           NA             NA            0.00       0.00
 First Premier Bank                       Unsecured         442.00           NA             NA            0.00       0.00
 Fnb Omaha                                Unsecured           0.00        562.22         562.22           0.00       0.00
 Green DOT BANK                           Unsecured         693.00           NA             NA            0.00       0.00
 H&R Block                                Unsecured         325.00           NA             NA            0.00       0.00
 Illinois Dept Of Employment Security     Unsecured         591.00        590.84         590.84           0.00       0.00
 Illinois Dept Of Healthcare And Family   Priority       1,514.00       1,514.00       1,514.00           0.00       0.00
 Illinois Tollway                         Unsecured         150.00           NA             NA            0.00       0.00
 Navient Solutions Inc                    Unsecured     21,126.00     21,591.42      21,591.42            0.00       0.00
 Nichole Harris                           Priority       8,904.00            NA             NA            0.00       0.00
 Nicor Gas                                Unsecured           0.00        661.19         661.19           0.00       0.00
 Northwestern Kishwaukee Hospital         Unsecured           0.00           NA             NA            0.00       0.00
 Portfolio Recovery Associates            Unsecured         243.00        243.12         243.12           0.00       0.00
 Receivables MGMT Partn                   Unsecured     54,134.00            NA             NA            0.00       0.00
 Resurgent Capital Services               Unsecured         730.00        730.29         730.29           0.00       0.00
 State Collection Servi                   Unsecured      3,602.00            NA             NA            0.00       0.00
 Suntrust DDA Recovery Dept               Unsecured           0.00        478.39         478.39           0.00       0.00
 Syncb/CARE CREDIT                        Unsecured           0.00           NA             NA            0.00       0.00
 US Dept Of Education                     Unsecured     19,283.00     19,425.16      19,425.16            0.00       0.00
 World Acceptance/Finance Corp            Unsecured         696.00        781.15         781.15           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-02807        Doc 30      Filed 05/13/19     Entered 05/13/19 15:58:27             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $21,245.44          $2,296.81           $405.08
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $21,245.44          $2,296.81           $405.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $1,514.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                    $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                          $1,514.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $48,169.10               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $610.28
         Disbursements to Creditors                             $2,701.89

 TOTAL DISBURSEMENTS :                                                                       $3,312.17


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
